Exhibit 10.1


PERFORMANCE CASH AWARD AGREEMENT


[Full Name of Employee]


[Date]




Dear [First Name]:
Pursuant to the 2016 Executive Cash Incentive Plan (the “Plan”) of AMC Networks
Inc. (the “Company”), you have been selected by the Compensation Committee of
the Board of Directors of the Company to receive a contingent cash award (the
“Award”) effective as of March [●], 2020 (the “Effective Date”).
Capitalized terms used, but not defined, in this agreement (this “Agreement”)
have the meanings given to them in the Plan. The Award is subject to the terms
and conditions set forth below:
1.Amount and Payment of Award. In accordance with the terms of this Performance
Cash Award Agreement, the target amount of your contingent Award is
$__________________ (the “Target Award”), which may be increased or decreased to
the extent the performance objectives set forth on Annex 1 hereto (the
“Objectives”) have been attained in respect of the period from January 1, 2020
through December 31, 2022 (the “Performance Period”). The Award, calculated in
accordance with Annex 1 attached hereto, will become payable to you upon the
later of March 9, 2023 and the date on which the Committee (as defined in
Section 11 below) determines the Company’s performance against the Objectives
(the “Award Date”) provided, that you have remained in the continuous employ of
the Company or one of the AMC Subsidiaries from the Effective Date through the
Award Date.
2.Termination of Employment. If, on or prior to the Award Date, your continuous
employment by the Company or one of the AMC Subsidiaries ends for any reason,
other than as a result of your death, then you will automatically forfeit all of
your rights and interest in the Award regardless of whether the Objectives are
attained.
3.Death. If, prior to the end of the Performance Period, your employment with
the Company or any of the AMC Subsidiaries is terminated as a result of your
death then your estate will receive, promptly (and in any event within 30 days)
following the date of such termination, payment of the Target Award prorated for
the number of completed months of your employment during the Performance Period
prior to such termination. If after the end of the Performance Period but prior
to the Award Date, your employment with the Company or any of the AMC
Subsidiaries is terminated as a result of your death then your estate will
receive, on the date payment is made to active eligible employees of the
Company, the Award, if any, to which you would have been entitled on the Award
Date had your employment not been so terminated.
4.Going Private Transaction or Change in Control.
a.Going Private Transaction. Notwithstanding anything to the contrary contained
in this Agreement, if at any time a Going Private Transaction (as defined below)
occurs and immediately prior to such transaction you are employed by the Company
or one of the AMC Subsidiaries, the Target Award shall become payable to you
whether or not the Objectives have been attained at the earliest of (i) January
1, 2023, (ii) the date of your death or (iii) the date subsequent to the Going
Private Transaction on which your employment with the Company, the Surviving
Entity or one of the AMC Subsidiaries is terminated (A) by the Company, the
Surviving Entity or one of the AMC Subsidiaries other than for Cause (as defined
below) or (B) by you for Good Reason (as defined below), provided, in each case,
that you remain in the continuous employ of the Company, the Surviving Entity or
one of the AMC Subsidiaries from the Effective Date through such date.
Notwithstanding the foregoing, if you become entitled to payment of the Target
Award by virtue of a termination in accordance with (iii)(A) or (iii)(B) of this
Section 4(a) and are determined by the Company to be a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A of the IRC”), the Target Award shall be paid to you on
the earlier of: (i) January 1, 2023, (ii) the date that is six months from your
date of employment termination and (iii) any other date on which such payment or
any portion thereof would be a permissible distribution under Section 409A of
the IRC. In the event of such a determination, the Company shall promptly
following the date of your employment termination set aside such amount for your
benefit in a “rabbi trust” that satisfies the requirements of Revenue
Procedure 92-64, and on a monthly basis shall deposit into such trust interest
in arrears (compounded quarterly at the rate provided below) until such time as
such amount, together with all accrued interest thereon, is paid to you in full
pursuant to the previous sentence; provided, that no payment will be made to
such rabbi trust if it would be contrary to law or cause you to incur additional
tax under Section 409A of the



--------------------------------------------------------------------------------

Exhibit 10.1


IRC. The initial interest rate shall be the average of the one-year LIBOR fixed
rate equivalent for the ten business days prior to the date of your employment
termination.
b.Change in Control. Notwithstanding anything to the contrary contained in this
Agreement but subject to the subsections of this Section 4(b), if at any time a
Change of Control (as defined below) of the Company occurs and immediately prior
to such transaction you are employed by the Company or one of the AMC
Subsidiaries, you will be entitled to the payment of the Target Award whether or
not the Objectives have been attained.
i.If the actual Change of Control:
(1)is a permissible distribution event under Section 409A of the IRC or payment
of the Award promptly upon such event is otherwise permissible under
Section 409A of the IRC (including, for the avoidance of doubt, by reason of the
inapplicability of Section 409A of the IRC to the Award), then the Target Award
shall be paid to you by the Company promptly following the Change of Control; or
(2)is not a permissible distribution event under Section 409A of the IRC and
payment of the Award promptly upon such event is not otherwise permissible under
Section 409A of the IRC, then the Target Award shall be paid to you by the
Company (together with interest thereon pursuant to Section 4(b)(ii) below) on
the earliest to occur of:
(a)any subsequent date on which you are no longer employed by the Company, the
Surviving Entity or any of the AMC Subsidiaries for any reason other than
termination of your employment by one of such entities for Cause (provided that
if you are determined by the Company to be a “specified employee” within the
meaning of Section 409A of the IRC, six months from such date);
(b)any other date on which such payment or any portion thereof would be a
permissible distribution under Section 409A of the IRC; or
(c)January 1, 2023.
ii.Upon any Change of Control, to the extent any amounts are due to be paid to
you at a later date pursuant to Section 4(b)(i)(B) above, the Company shall
promptly following the Change of Control set aside such amount for your benefit
in a “rabbi trust” that satisfies the requirements of Revenue Procedure 92-64,
and on a monthly basis shall deposit into such trust interest in arrears
(compounded quarterly at the rate provided below) until such time as such
amount, together with all accrued interest thereon, is paid to you in full
pursuant to Section 4(b)(i)(B) above); provided, that no payment will be made to
such rabbi trust if it would be contrary to law or cause you to incur additional
tax under Section 409A of the IRC. The initial interest rate shall be the
average of the one-year LIBOR fixed rate equivalent for the ten business days
prior to the date of the Change of Control and shall adjust annually based on
the average of such rate for the ten business days prior to each anniversary of
the Change of Control.
If and to the extent that any payment under this Section 4 is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the IRC and is payable to you by reason of your termination of
employment, then such payment shall be made to you only upon a “separation from
service” as defined for purposes of Section 409A of the IRC under applicable
regulations.
5.Definitions. For purposes of this Agreement:
“Cause” means, your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an Affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.
“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of the power to direct the management of the Company or substantially
all its assets (as constituted immediately prior to such transaction or
transactions).
“Going Private Transaction” means a transaction involving the purchase of
Company securities described in Rule 13e-3 to the Securities and Exchange Act of
1934.



--------------------------------------------------------------------------------

Exhibit 10.1


“Good Reason” means: (a) without your express written consent any reduction in
your base salary or target bonus opportunity, or any material impairment or
material adverse change in your working conditions (as the same may from time to
time have been improved or, with your written consent, otherwise altered, in
each case, after the Effective Date) at any time after or within ninety (90)
days prior to the Going Private Transaction including, without limitation, any
material reduction of your other compensation, executive perquisites or other
employee benefits (measured, where applicable, by level or participation or
percentage of award under any plans of the Company), or material impairment or
material adverse change of your level of responsibility, authority, autonomy or
title, or to your scope of duties; (b) any failure by the Company to comply with
any of the provisions of this Agreement, other than an insubstantial or
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by you; (c) the Company’s requiring you to be based at any office
or location more than thirty-five (35) miles from your location immediately
prior to the Going Private Transaction except for travel reasonably required in
the performance of your responsibilities; or (d) any failure by the Company to
obtain the assumption and agreement to perform this Agreement by a successor.
“Surviving Entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all the assets of the Company as
constituted immediately prior to consummation of such transaction. If any such
entity is at least majority-owned, directly or indirectly, by any entity (a
“parent entity”) which has shares of common stock (or partnership units) traded
on a national stock exchange or the over-the-counter market, as reported on
NASDAQ, then such parent entity shall be deemed to be the Surviving Entity,
provided that if there shall be more than one such parent entity, the parent
entity closest to ownership of substantially all the assets of the Company shall
be deemed to be the Surviving Entity.
6.Termination. Except for a right which has accrued to receive a payment on
account of the Award, this Agreement shall automatically terminate and be of no
further force and effect on the Award Date.
7.Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Award other than to the extent provided in the Plan.
8.Unfunded Obligation. The Plan will at all times be unfunded and, except as set
forth in Section 4(b) of this Agreement, no provision will at any time be made
with respect to segregating any assets of the Company or any of its Affiliates
for payment of any benefits under the Plan, including, without limitation, those
covered by this Agreement. Your right or that of your estate to receive payments
under this Agreement shall be an unsecured claim against the general assets of
the Company, including any rabbi trust established pursuant to Section 4(b).
Neither you nor your estate shall have any rights in or against any specific
assets of the Company other than the assets held by the rabbi trust established
pursuant to Section 4(b).
9.Tax Representations and Tax Withholding. You hereby acknowledge that you have
reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Award. You hereby represent to the Company that
you are relying solely on such advisors and not on any statements or
representations of the Company, its Affiliates or any of their respective
agents. If, in connection with the Award, the Company is required to withhold
any amounts by reason of any federal, state or local tax, such withholding shall
be effected in accordance with Section 8 of the Plan.
10.Right of Offset. You hereby agree that if the Company shall owe you any
amount that does not constitute “non-qualified deferred compensation” pursuant
to Section 409A of the IRC (the “Company-Owed Amount”) under this Agreement,
then the Company shall have the right to offset against the Company-Owed Amount,
to the maximum extent permitted by law, any amounts that you may owe to the
Company or the AMC Subsidiaries of whatever nature.
11.The Committee. For purposes of this Agreement, the term “Committee” means the
Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.
12.Committee Discretion. The Committee has full discretion with respect to any
actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.
13.Amendment. The Committee reserves the right at any time and from time to time
to amend or revise the terms and conditions set forth in this Agreement, except
that the Committee may not make any such amendment or revision in a manner
unfavorable to you (other than if immaterial) without your consent. Any
amendment of this Agreement shall be in writing and signed by an authorized
member of the Committee or a person or persons designated by the Committee.
14.Award Subject to the Plan. The Award and all other amounts payable hereunder
are subject to the Plan.
15.Entire Agreement. Except for any employment agreement between you and the
Company or any of its Affiliates in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement



--------------------------------------------------------------------------------

Exhibit 10.1


and the Plan constitute the entire understanding and agreement of you and the
Company with respect to the Award covered hereby and supersede all prior
understandings and agreements. In the event of a conflict among the documents
with respect to the terms and conditions of the Award covered hereby, the
documents will be accorded the following order of authority: the terms and
conditions of the Plan will have highest authority followed by the terms and
conditions of your employment agreement, if any, followed by the terms and
conditions of this Agreement.
16.Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Company and its successors
and assigns.
17.Governing Law. This Agreement shall be deemed to be made under, and in all
respects be interpreted, construed and governed by and in accordance with, the
laws of the State of New York without regard to conflict of law principles.
18.Jurisdiction and Venue. You irrevocably submit to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement and the Plan, and hereby waive, and agree not to assert, as a defense
that you are not subject thereto or that the venue thereof may not be
appropriate. You agree that the mailing of process or other papers in connection
with any action or proceeding in any manner permitted by law shall be valid and
sufficient service.
19.Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.
20.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
21.Exclusion from Compensation Calculation. By acceptance of this Agreement, you
shall be considered in agreement that the Award shall be considered special
incentive compensation and will be exempt from inclusion as “wages” or “salary”
in pension, retirement, life insurance and other employee benefits arrangements
of the Company and its Affiliates, except as determined otherwise by the
Company. In addition, each of your beneficiaries shall be deemed to be in
agreement that the Award shall be exempt from inclusion in “wages” or “salary”
for purposes of calculating benefits of any life insurance coverage sponsored by
the Company or any of its Affiliates.
22.No Right to Continued Employment. Nothing contained in this Agreement or the
Plan shall be construed to confer on you any right to continue in the employ of
the Company or any Affiliate, or derogate from the right of the Company or any
Affiliate, as applicable, to retire, request the resignation of, or discharge
you, at any time, with or without cause.
22. AMC Subsidiaries. For purposes of this Agreement, “AMC Subsidiary” shall
mean the direct and indirect subsidiaries of the Company (or, in the case of a
Going Private Transaction or Change in Control, the direct or indirect
subsidiaries of the Surviving Entity).
23. Section 409A. It is the Company’s intent that payments under this Agreement
be exempt from, or comply with, the requirements of Section 409A of the IRC, and
that this Agreement be administered and interpreted accordingly. If and to the
extent that any payment or benefit under this Agreement, or any plan or
arrangement of the Company or its affiliates, is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A of the
IRC and is payable to you by reason of your termination of employment, then (a)
such payment or benefit shall be made or provided to you only upon a “separation
from service” as defined for purposes of Section 409A of the IRC under
applicable regulations and (b) if you are a “specified employee” (within the
meaning of Section 409A of the IRC and as determined by the Company), such
payment or benefit shall not be made or provided before the date that is six
months after the date of your separation from service (or your earlier death).
Any amount not paid in respect of the six month period specified in the
preceding sentence will be paid to you, together with interest on such delayed
amount at the rate equal to the average of the one-year LIBOR fixed rate
equivalent for the ten business days prior to the date of your separation from
service (or your earlier death), in a lump sum after the expiration of such six
month period. The Committee will determine the Company’s performance against the
Objectives under Section 1 hereof during the calendar year immediately following
the Performance Period. This Section 23 will also apply to all previous awards
granted to you pursuant to the Plan. Each payment under this Agreement will be
treated as a separate payment under Section 409A of the IRC.
24. Restrictive Covenants. You agree to be bound by the restrictive covenants
set forth in Annex 2.



--------------------------------------------------------------------------------

Exhibit 10.1


25. Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.
26. Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Effective Date.
27. Signatures. Execution of this Agreement by the Company may be in the form of
an electronic or similar signature, and such signature shall be treated as an
original signature for all purposes.





AMC NETWORKS INC.




By:Joshua SapanPresident and CEO



By your electronic signature, you (i) acknowledge that a complete copy of the
Plan and this Agreement have been made available to you and (ii) agree to all of
the terms and conditions set forth in the Plan and this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


Annex 1
to
Performance Cash Award Agreement






[Objectives Intentionally Omitted.]







--------------------------------------------------------------------------------

Exhibit 10.1


Annex 2
to
Performance Cash Award Agreement


RESTRICTIVE COVENANTS


You agree to comply with the following covenants.


1. CONFIDENTIALITY


You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or its Affiliates or any current or former
director, officer or member of senior management of any of the foregoing
(collectively “Covered Parties”). The term Confidential Information includes
information in written, digital, oral or any other format and includes, but is
not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) subscriber, customer, fan, vendor or shareholder lists or data;
(iv) technical, strategic or other proprietary information regarding the Covered
Parties’ cable, data, telephone, programming, advertising, film or television
production, motion picture exhibition, newspaper, multichannel video data and
distribution services, direct to consumer (or “over-the-top”) services,
subscription services or other businesses; (v) advertising, business, sales or
marketing tactics and strategies; (vi) policies, practices, procedures or
techniques; (vii) trade secrets or other intellectual property;
(viii) information, theories or strategies relating to litigation, arbitration,
mediation, investigations or matters relating to governmental authorities;
(ix) terms of agreements with third parties and third party trade secrets;
(x) information regarding employees, agents, consultants, advisors or
representatives, including their compensation or other human resources policies
and procedures; and (xi) any other information the disclosure of which may have
an adverse effect on the Covered Parties’ business reputation, operations or
competitive position, reputation or standing in the community.


If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates subsidiaries,
officers, directors, employees, teams, players, coaches, consultants or agents
or any of the Covered Parties.


Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:


a) already in the public domain;


b) disclosed to you by a third party with the right to disclose it in good
faith; or


c) specifically exempted in writing by the Company from the applicability of
this Agreement.


Notwithstanding anything to the contrary in this Agreement or otherwise, nothing
shall limit your rights under applicable law to provide truthful information to
any governmental entity or to file a charge with or participate in an
investigation conducted by any governmental entity.


You are hereby notified that the immunity provisions in Section 1833 of title 18
of the United States Code provide that an individual cannot be held criminally
or civilly liable under any federal or state trade secret law for any disclosure
of a trade secret that is made (1) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (2) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (3) to your attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.


2. NON-DISPARAGEMENT


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or any of its incumbent or
former officers, directors, agents, consultants, employees, successors and
assigns or any of the Covered Parties.



--------------------------------------------------------------------------------

Exhibit 10.1




3. COMPANY PROPERTY


As an employee of the Company, you agree that all original works of authorship
that result from your activities within the scope of your employment and which
are protectable by copyright are “works made for hire,” as the term is defined
in the United States Copyright Act (17 USCA, Section 101). In addition, you
agree that the Company is the owner of, and you hereby assign to the Company,
without further consideration, all rights, title and interest in and to all
programming and programming ideas, trademarks, copyrights, content, trade
secrets, domain names, social media accounts and other intellectual property
relating thereto, documents, tapes, videos, designs, plans, formulas, models,
processes, computer programs,  inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development concepts, plans, forecasts,
strategies, information and materials (in any medium whatsoever) developed or
prepared by you or with your cooperation during the course of your employment by
the Company (the “Materials”), excluding only those assets that the Executive
Vice President and Chief Financial Officer and the Executive Vice President and
General Counsel have agreed to in writing to except. All such “works made for
hire” and assigned assets are the sole property of the Company and freely
transferable by the Company throughout the world. The Company will have the sole
and exclusive authority to use the Materials in any manner that it deems
appropriate, in perpetuity, without additional payment to you. Notwithstanding
the terms set forth in this Section 3, in the event that the terms of your
written employment agreement or other written agreement with the Company
conflict with the terms set forth in this Section 3, the terms of those
agreements will control.


4. FURTHER COOPERATION


Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company or its Affiliates. This
cooperation includes, without limitation, participation on behalf of the Company
or its Affiliates in any litigation or administrative proceeding brought by any
former or existing employee, team, player, coach, guest, representative, agent
or vendor of the Company or its Affiliates.


The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.


5. NON-HIRE OR SOLICIT


You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any then current employee of the Company, or any of its Affiliates,
until the first anniversary of the date of your termination of employment with
the Company. This restriction does not apply to any employee who was discharged
by the Company. In addition, this restriction will not prevent you from
providing references in your personal capacity.


6. ACKNOWLEDGMENTS


You acknowledge that the restrictions contained in this Annex 2, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex 2, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex 2, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex 2 shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex 2 or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the



--------------------------------------------------------------------------------

Exhibit 10.1


intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.


7. SURVIVAL


The provisions of this Annex 3 shall survive any termination of your employment
by the Company or the expiration of the Agreement.


8. CLAWBACK


If you breach any of the covenants in this Annex 2, then the Company will be
entitled to (i) seek injunctive relief in accordance with Section 6 of this
Annex 2 or (ii) exercise its right to receive, and you will be obligated to
immediately repay to the Company upon demand therefor, the gross (pre-tax)
amount of (i) the fair market value of any Shares deliverable in respect of the
Units granted under this Agreement (based on the closing price of the Shares on
the Delivery Date or the most immediately preceding trading day) and (ii) any
cash payable in respect of the Units granted under this Agreement.





